 



Exhibit 10.4
PHOENIX TECHNOLOGIES LTD.
2001 EMPLOYEE STOCK PURCHASE PLAN
As Amended and Restated September 19, 2007
Generally Effective December 1, 2007
(Approved by Stockholders on January 2, 2008)
1. ESTABLISHMENT OF PLAN. Phoenix Technologies Ltd., a Delaware corporation (the
“COMPANY”), proposes to grant options for purchase of the Company’s Common Stock
to eligible employees of the Company and its Subsidiaries (as hereinafter
defined) pursuant to this 2001 Employee Stock Purchase Plan (“PLAN”). For
purposes of this Plan, “PARENT CORPORATION” and “SUBSIDIARY” (collectively,
“SUBSIDIARIES”) shall have the same meanings as “parent corporation” and
“subsidiary corporation” in Sections 424(e) and 424(f), respectively, of the
Internal Revenue Code of 1986, as amended (the “CODE”). The Company intends this
Plan to qualify as an “employee stock purchase plan” under Section 423 of the
Code (including any amendments to or replacements of such Section), and this
Plan shall be so construed. Any term not expressly defined in this Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. A total of 1,750,000 shares of the Company’s Common Stock are reserved
for issuance under this Plan. Such total number of shares shall be subject to
adjustments effected in accordance with Section 14 of this Plan.
2. PURPOSE. The purpose of this Plan is to provide employees of the Company and
Subsidiaries designated by the Board of Directors of the Company (the “BOARD”)
as eligible to participate in this Plan with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment.
3. ADMINISTRATION. This Plan shall be administered by a committee appointed by
the Board (the “COMMITTEE”) consisting of at least two (2) members of the Board,
each of whom is a Disinterested Person as defined in Rule 16b-3(d) of the
Securities Exchange Act of 1934 (the “EXCHANGE ACT”). As used in this Plan,
references to the “Committee” shall mean either such committee or the Board if
no committee has been established. Board members who are not Disinterested
Persons may not vote on any matters affecting the administration of this Plan,
but any such member may be counted for determining the existence of a quorum at
any meeting of the Board. Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Board and its decisions shall be final and binding upon all participants.
Members of the Board shall receive no compensation for their services in
connection with the administration of this Plan, other than standard fees as
established from time to time by the Board for services rendered by Board
members serving on Board committees. All expenses incurred in connection with
the administration of this Plan shall be paid by the Company.
4. ELIGIBILITY. Any employee of the Company or the Subsidiaries is eligible to
participate in an Offering Period (as hereinafter defined) under this Plan
except the following:

  (a)   employees who are not employed by the Company or Subsidiaries before the
beginning of such Offering Period;     (b)   employees who are customarily
employed for less than twenty (20) hours per week;     (c)   employees who are
customarily employed for less than five (5) months in a calendar year; and    
(d)   employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries or who, as a result of being granted an option under this Plan
with respect to such Offering Period, would own stock or hold options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any of its
Subsidiaries.

Notwithstanding the foregoing, the Board, in its sole discretion, also may
provide that employees who are members of the executive staff of the Company and
its Subsidiaries shall not be eligible to participate in an Offering Period (as
hereinafter

1



--------------------------------------------------------------------------------



 



defined) under the Plan. For purposes of this Section 4 only, “executive staff”
shall have the same meaning as the term “officer” under Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder. Moreover, the
Board’s exclusion of executive staff employees during a prior Offering Period
shall not prevent the Board from making such employees once again eligible for
future Offering Periods under the Plan.
5. OFFERING DATES.
     (a) The offering periods of this Plan (each, an “OFFERING PERIOD”) shall be
of periods not to exceed the maximum period permitted by Section 423 of the
Code. Until determined otherwise by the Committee,

  (i)   Offering Periods shall be concurrent and commence each June 1 and
December 1 of each calendar year; and     (ii)   each Offering Period shall
consist of two (2) six-month purchase periods (individually, a “Purchase
Period”) during which payroll deductions of the participants are accumulated
under this Plan.

The first business day of each Offering Period is referred to as the “OFFERING
DATE”. The last business day of each Purchase Period is referred to as the
“PURCHASE DATE”. The Board shall have the power to change the duration of
Offering Periods and/or Purchase Periods with respect to future offerings
without stockholder approval if such change is announced at least fifteen
(15) days prior to the scheduled beginning of the first Offering Period and/or
Purchase Period to be affected.
     (b) Notwithstanding anything to the contrary, in the event that the fair
market value of a share of the Company’s Common Stock on the first Purchase Date
during an Offering Period is less than the fair market value of a share of the
Company’s Common Stock on the Offering Date of such Offering Period, then
following the purchase of the shares of the Company’s Common Stock on such
Purchase Date,

  (i)   the Offering Period shall terminate; and     (ii)   all participants in
the just-terminated Offering Period shall automatically be enrolled in a new
Offering Period that shall commence on the day following the Purchase Date on
the same terms on which such participants were enrolled in the terminated
Offering Period.

Such new Offering Period shall end on the business day immediately prior to the
second anniversary of its Offering Date.
6. PARTICIPATION IN THIS PLAN. Eligible employees may become participants in an
Offering Period under this Plan on the first Offering Date after satisfying the
eligibility requirements by delivering a subscription agreement to the Company’s
Stock Administration Department or any other department designated by the Stock
Administration Department or an officer of the Company (“STOCK ADMINISTRATION”)
not later than the last day of the month before such Offering Date unless a
later time for filing the subscription agreement authorizing payroll deductions
is set by the Board for all eligible employees with respect to a given Offering
Period. An eligible employee who does not deliver a subscription agreement to
Stock Administration by such filing date after becoming eligible to participate
in such Offering Period shall not participate in that Offering Period or any
subsequent Offering Periods unless such employee enrolls in such Offering
Periods under this Plan by filing a subscription agreement with Stock
Administration not later than the last day of the month preceding a subsequent
Offering Date. Subject to Section 5(b), once an employee becomes a participant
in an Offering Period, such employee will automatically participate in the
Offering Period commencing immediately following the last day of the prior
Offering Period in which such employee participated unless the employee
withdraws or is deemed to withdraw from an Offering Period under this Plan as
set forth in Section 11 below or terminates further participation in the Plan. A
participant is not required to file an additional subscription agreement in
order to continue participation in Offering Periods under this Plan, unless such
participant terminates further participation in this Plan.
7. GRANT OF OPTION ON ENROLLMENT. Enrollment by an eligible employee in this
Plan with respect to an Offering Period will constitute the grant (as of the
Offering Date) by the Company to such employee of an option to purchase on the
Purchase Date up to that number of shares of Common Stock of the Company
determined by dividing

2



--------------------------------------------------------------------------------



 



  (a)   the amount accumulated in such employee’s payroll deduction account
during such Purchase Period by     (b)   the purchase price for such Purchase
Period, as set forth in Section 8 below;

PROVIDED, HOWEVER, that the number of shares of the Company’s Common Stock
purchased under any option granted pursuant to this Plan shall not exceed the
limitations set forth in Section 10 of the Plan.
8. PURCHASE PRICE. The purchase price per share at which a share of Common Stock
will be sold in any Offering Period shall be eighty-five percent (85%) of the
lesser of

  (a)   the fair market value of a share of the Company’s Common Stock on the
applicable Offering Date; or     (b)   the fair market value of a share of the
Company’s Common Stock on the applicable Purchase Date;

PROVIDED, HOWEVER, that in no event may the purchase price per share of the
Company’s Common Stock be below the par value per share of the Company’s Common
Stock. For purposes of this Plan, the term “fair market value” on a given date
shall mean the closing price of the Company’s Common Stock as reported on a
stock exchange or on the NASDAQ National Market System on the applicable date
(or the average closing price over the number of consecutive trading days
preceding such date as the Board shall deem appropriate). If the Company’s
Common Stock is not reported on such exchange or such system or if there is no
public market for the Company’s Common Stock, the fair market value of the
Company’s Common Stock shall be as determined by the Board in its sole
discretion, exercised in good faith.
9. PAYMENT OF PURCHASE PRICE; CHANGES IN PAYROLL DEDUCTIONS — ISSUANCE OF
SHARES.
     (a) The consideration for the purchase price of the shares subject to an
option under this Plan is accumulated by regular payroll deductions made during
each Offering Period. The deductions are made either (i) as a specified dollar
amount per pay period, but not less than $5.00 per pay period and not greater
than an amount equal to twenty percent (20%) of the participant’s Compensation
as of the first day of such Offering Period or (ii) a percentage of the
participant’s Compensation in one percent (1%) increments not less than one
percent (1%) and not greater than twenty percent (20%) or (iii) such lower limit
set by the Committee, provided that in each case the deductions for a
participant in a Purchase Period shall not exceed $12,500.
     (b) As used herein, “COMPENSATION” shall mean all base salary, wages,
commissions, and overtime, and draws against commissions; PROVIDED, HOWEVER,
that for purposes of determining a participant’s compensation, any election by
such participant to reduce his or her regular cash remuneration under
Sections 125 or 401(k) of the Code shall be treated as if the participant did
not make such election. Payroll deductions shall commence on the first payday
following the Offering Date and shall continue to the end of the Offering Period
unless sooner altered or terminated as provided in this Plan.
     (c) A participant may change the rate of payroll deductions during an
Offering Period by filing with Stock Administration a new authorization for
payroll deductions, in which case the new rate shall become effective for the
next payroll period commencing more than fifteen (15) days after Stock
Administration’s receipt of the authorization (or such earlier payroll period
after such receipt as the Company’s payroll department is able to accommodate)
and shall continue for the remainder of the Offering Period unless changed as
described below. Such change in the rate of payroll deductions may be made at
any time during an Offering Period, excluding the fifteen (15) day period
immediately preceding a Purchase Date (or such shorter period of time as
determined by the Company and communicated to the participants); PROVIDED,
HOWEVER, that a participant shall be limited to only one (1) increase and one
(1) decrease (other than to zero percent (0%)) during any Purchase Period. In
addition, a participant may decrease the rate of payroll deductions to zero
percent (0%) once (and only once) during any Purchase Period. A change in the
rate of payroll deductions to zero percent (0%) during any Purchase Period shall
not be deemed a withdrawal from the Offering Period or the Plan. A participant
may increase or decrease the rate of payroll deductions for any subsequent
Offering Period by filing with Stock Administration a new authorization for
payroll deductions not later than the last day of the month before the beginning
of such Offering Period.
     (d) All payroll deductions are made on an after-tax basis and credited to
each participant’s account under this Plan. All payroll deductions are deposited
with the general funds of the Company. No interest accrues on the payroll

3



--------------------------------------------------------------------------------



 



deductions. All payroll deductions received or held by the Company may be used
by the Company for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions.
     (e) On each Purchase Date, so long as this Plan remains in effect and
provided that the participant has not withdrawn, the Company shall apply the
funds then in the participant’s account to the purchase of whole shares of
Common Stock reserved under the option granted to such participant with respect
to the Offering Period to the extent that such option is exercisable on the
Purchase Date. The purchase price per share shall be as specified in Section 8
of this Plan. No fractional shares shall be issued upon the exercise of an
option on a Purchase Date. The amount, if any, of accumulated payroll deductions
remaining in each participant’s account after the purchase of shares of Common
Stock on the final Purchase Date of an Offering Period shall be refunded to such
participant in cash, without interest. In the event that this Plan has been
oversubscribed, then all funds not used to purchase shares on the final Purchase
Date of an Offering Period shall be returned to the participant, without
interest. No Common Stock shall be purchased on a Purchase Date on behalf of any
employee whose participation in this Plan has terminated prior to such Purchase
Date.
     (f) During a participant’s lifetime, such participant’s option to purchase
shares hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised. Shares to be delivered to a participant under this
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse or in the name of any stock brokerage or other
firm with whom the Company has established an account for the participant for
the automatic deposit of shares purchased under this Plan.
10. LIMITATIONS ON SHARES TO BE PURCHASED.
     (a) No participant shall be entitled to purchase stock under this Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
employee participates in this Plan.
     (b) Subject to Sections 9(a) and 10(a) above, the maximum number of shares
of Common Stock that a participant may purchase on any single Purchase Date
shall not exceed two thousand (2,000) shares (the “MAXIMUM SHARE AMOUNT”);
PROVIDED, that not less than thirty (30) days prior to the commencement of any
Offering Period, the Board may, in its sole discretion, revise the Maximum Share
Amount. If a new Maximum Share Amount is set, then all participants must be
notified of such Maximum Share Amount not less than fifteen (15) days prior to
the commencement of the next Offering Period. Once the Maximum Share Amount is
set, it shall continue to apply with respect to all succeeding Purchase Dates
and Offering Periods unless revised by the Board as set forth above. The Maximum
Share Amount shall be subject to adjustments effected in accordance with
Section 14 of this Plan.
     (c) If the number of shares to be purchased on a Purchase Date by all
employees participating in this Plan exceeds the number of shares then available
for issuance under this Plan, then the Company will make a pro rata allocation
of the remaining shares in as uniform a manner as shall be reasonably
practicable and equitable. In such event, the Company shall give written notice
of such reduction of the number of shares to be purchased under a participant’s
option to each participant affected thereby.
11. WITHDRAWAL.
     (a) Each participant may withdraw from an Offering Period under this Plan
by signing and delivering to Stock Administration a written notice to that
effect on a form provided for such purpose. Such withdrawal may be elected at
any time at least fifteen (15) days prior to the end of an Offering Period.
     (b) Upon withdrawal from an Offering Period under this Plan, the
accumulated payroll deductions shall be returned to the withdrawn participant,
without interest, and his or her interest in this Plan shall terminate. In the
event a participant voluntarily elects to withdraw from an Offering Period under
this Plan, he or she may not resume his or her participation in the same
Offering Period from which he or she previously withdrew, but he or she may
participate in any subsequent Offering Period by filing a new authorization for
payroll deductions in the same manner as set forth above for initial
participation in an Offering Period under this Plan.

4



--------------------------------------------------------------------------------



 



12. TERMINATION OF EMPLOYMENT. Termination of a participant’s employment for any
reason, including retirement, death or the failure of a participant to remain an
eligible employee, immediately terminates his or her participation in an
Offering Period under this Plan. In such event, the payroll deductions credited
to the participant’s account will be returned to him or her or, in the case of
his or her death, to his or her legal representative, without interest. For
purposes of this Section 12, an employee will not be deemed to have terminated
employment or failed to remain in the continuous employ of the Company in the
case of sick leave, military leave, or any other leave of absence approved by
the Board; PROVIDED, that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.
13. RETURN OF PAYROLL DEDUCTIONS. In the event a participant’s interest in this
Plan is terminated by withdrawal, termination of employment or otherwise, or in
the event this Plan is terminated by the Board, the Company shall promptly
deliver to the participant all payroll deductions credited to such participant’s
account. No interest shall accrue on the payroll deductions of a participant in
this Plan.
14. CAPITAL CHANGES.
     (a) Subject to any required action by the stockholders of the Company, the
number of shares of Common Stock covered by each option under this Plan which
has not yet been exercised and the number of shares of Common Stock which have
been authorized for issuance under this Plan but have not yet been placed under
option (collectively, the “RESERVES”), as well as the price per share of Common
Stock covered by each option under this Plan which has not yet been exercised,
shall be proportionately adjusted for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from a
stock split or the payment of a stock dividend (but only on the Common Stock) or
any other increase or decrease in the number of issued and outstanding shares of
Common Stock effected without receipt of any consideration by the Company;
PROVIDED, HOWEVER, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”;
and PROVIDED FURTHER, that the price per share of Common Stock shall not be
reduced below its par value per share. Such adjustment shall be made by the
Board, whose determination shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.
     (b) In the event of the proposed dissolution or liquidation of the Company,
the Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. The Board may, in the
exercise of its sole discretion in such instances, declare that the options
under this Plan shall terminate as of a date fixed by the Board and give each
participant the right to exercise his or her option as to all of the optioned
shares, including shares which would not otherwise be exercisable. In the event
of a proposed sale of all or substantially all of the assets of the Company, or
the merger or consolidation of the Company with or into another corporation,
each option under this Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the participant
shall have the right to exercise the option as to all of the optioned shares. If
the Board makes an option exercisable in lieu of assumption or substitution in
the event of a merger, consolidation or sale of assets, the Board shall notify
the participant that the option shall be fully exercisable for a period of at
least twenty (20) days from the date of such notice, and the option will
terminate upon the expiration of such period.
     (c) The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, or in the event of the Company being consolidated with or merged into any
other corporation; PROVIDED, that the price per share of Common Stock shall not
be reduced below its par value per share.
15. NONASSIGNABILITY. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

5



--------------------------------------------------------------------------------



 



16. REPORTS. Individual accounts will be maintained for each participant in this
Plan. Each participant shall receive promptly after the end of each Purchase
Period a report of his or her account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.
17. NOTICE OF DISPOSITION. Each participant shall notify the Company if the
participant disposes of any of the shares purchased in any Offering Period
pursuant to this Plan if such disposition occurs within two (2) years from the
Offering Date or within one (1) year from the Purchase Date on which such shares
were purchased (the “NOTICE PERIOD”). The Company may require that, unless such
participant is disposing of any of such shares during the Notice Period, such
participant shall keep the certificates representing such shares in his or her
name (and not in the name of a nominee) during the Notice Period. The Company
may, at any time during the Notice Period, place a legend or legends on any
certificate representing shares acquired pursuant to this Plan requesting the
Company’s transfer agent to notify the Company of any transfer of the shares.
The obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.
18. NO RIGHTS TO CONTINUED EMPLOYMENT. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Subsidiary, or restrict the right of the Company or any
Subsidiary to terminate such employee’s employment.
19. EQUAL RIGHTS AND PRIVILEGES. All eligible employees shall have equal rights
and privileges with respect to this Plan so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 of the Code (or
any successor provision) and the related regulations. Any provision of this Plan
which is inconsistent with Section 423 of the Code (or any successor provision)
shall, without further act or amendment by the Company or the Board, be reformed
to comply with the requirements of Section 423 of the Code. This Section 19
shall take precedence over all other provisions in this Plan.
20. NOTICES. All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21. TERM; STOCKHOLDER APPROVAL. This Plan has been approved and adopted by the
Board. Any changes to the Plan which materially increase the benefits hereunder
will not be effective until approved by the stockholders of the Company, in any
manner permitted by applicable corporate law (including Rule 16b-3 of the rules
promulgated by the Securities and Exchange Commission pursuant to Section 16 of
the Exchange Act). This Plan shall continue until the earlier to occur of
(a) termination of this Plan by the Board (which termination may be effected by
the Board at any time), (b) issuance of all of the shares of Common Stock
reserved for issuance under this Plan, or (c) ten (10) years from the date this
Plan was amended or restated by the Board.
22. DESIGNATION OF BENEFICIARY.
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under this Plan who is living at
the time of such participant’s death, the Company shall deliver such shares or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
23. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant

6



--------------------------------------------------------------------------------



 



thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
24. APPLICABLE LAW. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
25. AMENDMENT OR TERMINATION OF THIS PLAN. The Board may at any time amend,
terminate or the extend the term of this Plan, except that any such termination
cannot affect options previously granted under this Plan, nor may any amendment
make any change in an option previously granted which would adversely affect the
right of any participant, nor may any amendment be made without approval of the
stockholders of the Company obtained in accordance with Section 21 hereof within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would: (a) increase the number of shares that may
be issued under this Plan; (b) change the designation of the employees (or class
of employees) eligible for participation in this Plan; or (c) constitute an
amendment for which stockholder approval is required in order to comply with
Rule 16b-3 (or any successor rule) of the Exchange Act.

7